Citation Nr: 0737777	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an increased rating for a gastrointestinal 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2000 and February 2004 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the veteran's claim for an increased 
rating for a gastrointestinal disability and granted service 
connection and awarded a 10 percent disability rating for 
hypertension, effective January 24, 2003.  In October 2004, 
the Board remanded the claim for an increased rating for 
hypertension for additional development, and in June 2006 
remanded both claims for additional development.  The veteran 
testified before the Board at a hearing that was held at the 
RO in February 2006.


FINDINGS OF FACT

1.  Since January 24, 2003, the veteran's hypertension has 
not been manifested by blood pressure readings of diastolic 
pressure that was predominantly 110 or more with definite 
symptoms or by systolic pressure that was predominantly 200 
or more.

2.  The veteran's gastrointestinal disability is no more than 
mild and approximates a disability that is productive of 
symptoms recurring no more than once or twice yearly.  It is 
not productive of severe symptoms averaging 10 days in 
duration even once per year.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met since January 24, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7101 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Codes (DC) 7305 (2000 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board must consider entitlement to staged ratings for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

A.  Hypertension

The veteran's hypertension is rated 10 percent disabling 
under DC 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2007).

Clinical records dated from December 2001 to June 2006 show 
that the veteran's hypertensive blood pressure requires 
medication for control, and that with medication, his blood 
pressure has been under good control.  These records also 
show that of the many occasions on which the veteran's blood 
pressure was read over a period of five years, he never had a 
diastolic blood pressure reading higher than 100.  The 
highest diastolic reading throughout this period was 97, 
which was recorded on only one occasion, in March 2005.  The 
veteran contends that he had diastolic blood pressure 
readings of 110 at home in January 2006.  In support of this 
assertion, he submitted a January 2006 record indicating that 
an ambulance had been called after the veteran became dizzy 
and hit his head.  This record, however, does not contain a 
blood pressure reading.  Significantly, the veteran refused 
to be taken to the hospital after the ambulance arrived, for 
financial reasons.  Accordingly, there is no evidence that 
the veteran had diastolic readings over 110 that day.  
Diastolic readings from December 2001 to June 2006 were 
predominantly in the high-70's to low- to mid-90's.  These 
records do not show definite symptoms associated with 
hypertension.  See VAOPGCPREC 9-93 (Nov. 9 1993), 59 Fed. 
Reg. 4752 (1994).

The veteran underwent VA examination for hypertension in July 
2006.  He brought three blood pressure readings of 170/113, 
172/107, and 130/106 from home.  On the date of the 
examination, the veteran's blood pressure readings were taken 
at three stages, and measured 180/104, 186/108, and 178/106.  
The examiner noted that the veteran appeared to be anxious.  
Additionally, the examiner noted that while the veteran 
claimed to be currently and regularly taking anti-
hypertensive medication, a review of his records revealed 
that with proper dosage he should have run out of the 
medication a couple weeks prior to the examination.  The 
veteran asserted that he had not run out of medication, and 
stated that his last dose was the evening before the 
examination.  The examiner determined that if the veteran was 
taking his medication, his hypertension was poorly controlled 
with medication; however, there was a concern that the 
veteran was not taking his medication adequately.  The 
veteran was encouraged to follow up with his primary care 
giver.  The examiner remarked, however, that he seriously 
questioned the veteran's commitment to follow through on 
that.

The Board finds that the criteria for an increased rating 
have not been met.  At no time since the effective date of 
service connection have the veteran's diastolic pressure 
readings been predominantly 110 or more with definite 
symptoms, nor have his systolic pressure readings been 
predominantly 200 or more.  The veteran has had no clinical 
blood pressure readings with a diastolic pressure over 110 
and at no time has his systolic pressure been 200 or more.  
Thus, a rating in excess of 10 percent is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the veteran's 
service-connected hypertension has been rated no more than 10 
percent disabling since January 24, 2003, when service 
connection became effective.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Gastrointestinal Disability

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 
(2007).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran has been diagnosed with a gastrointestinal 
disability manifested by intermittent abdominal pain, nausea, 
vomiting, and diarrhea.  These symptoms have been determined 
to most closely approximate a duodenal ulcer, the disability 
contemplated by DC 7305.  The RO awarded a 10 percent 
disability rating under DC 8873-7305.  The Board notes that 
while the M21-1 Manual refers to a Diagnostic Code 8873, a 
review of 38 C.F.R. § Part 4 (2007), reveals no diagnostic 
code enumerated 8873, and there are no known direct rating 
criteria under such a code.  Regardless, as the Board can 
identify no more appropriate diagnostic code than 7305 and 
the veteran has not identified one, the Board will proceed 
with an analysis of the veteran's disability under this 
diagnostic code.  Butts v. Brown, 5 Vet. App. 532 (1993).  

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no substantive changes to 
DC 7305.  Diagnostic Code 7305, under both the previous and 
revised versions, provides that a Under DC 7305, a 10 percent 
rating is warranted for mild symptoms recurring once or twice 
per year.  A 20 percent rating is warranted for a moderate 
ulcer disorder with recurring episodes of severe symptoms two 
or three times per year averaging ten days in duration, or 
with continuous moderate manifestations.  A 40 percent rating 
is warranted for a moderately severe ulcer condition with 
less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A maximum 60 
percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114 DC 7305 
(2000 and 2007).  

Clinical records dated from March 1999 to September 2006 
reveal few entries related to gastrointestinal problems.  In 
June 2001, the veteran complained of a dull stomach ache and 
a history of vomiting once or twice per day for the past one 
and one-half years.  Due to time constraints, the veteran was 
not examined.  However, the treating physician stressed the 
importance of compliance with a diabetic diet.   In October 
2001, the veteran again complained of abdominal pain, which 
the veteran related to stomach acid.  He stated that his 
symptoms were relieved by medication for gastroesophageal 
reflux disease.  The veteran next complained of vomiting in 
August 2002.  He stated that he on average had been vomiting 
once per day, usually in the morning.  The records indicate 
that the metabolic clinic was considering a diagnosis of 
diabetic gastroparesis.  The next record of treatment related 
to gastrointestinal complaints is dated in January 2003.  At 
that time, the veteran was scheduled for surgical removal of 
nasal polyps and was noted to be at risk for surgical 
complications of aspiration due to gastroesophageal reflux 
disease.  The remainder of treatment records dated to 
September 2006 do not reflect complaints or diagnoses of 
gastrointestinal problems.

The veteran underwent VA gastrointestinal examination in 
April 2000 and in September 2002.  On examination in April 
2000, the veteran reported that approximately once per month 
he developed gastrointestinal distress, loose stools, and 
vomiting.  He stated that the gastrointestinal distress was 
sometimes relieved by vomiting, but that the loose stools 
were not.  He additionally reported that he occasionally 
vomited without warning.  He did not think that the vomiting 
was related to any medication he was taking for diabetes, or 
for any other disorder.  He stated that his weight had stayed 
consistent, at 185 pounds.  The examiner determined that the 
veteran's gastrointestinal symptoms may be related to his 
diabetes.  However, he noted that he did not yet have the 
results of the upper GI series for which the veteran was 
scheduled.  The upper GI series revealed normal mucosa of the 
esophagus, stomach, and duodenum, and no evidence of a mass 
in any of those areas.  The function of the esophagus, 
antrum, pylorus, and duodenum was unremarkable.  There was no 
evidence of reflux or hiatal hernia.  A mildly edematous 
small bowel was noted in the mid-jejunum.  This, however, was 
a nonspecific finding, as it could be noted in any cause of 
enteritis.

On examination in September 2002, the veteran reported that 
he had continued to have problems with nausea and vomiting on 
an intermittent basis since his time in service.  The 
examiner noted that the veteran's answers to direct questions 
were quite vague; to the best of the examiner's knowledge, 
the veteran stated that after he returned home, he had 
episodes of nausea and vomiting after having two beers.  He 
also reported having problems at other times, although it was 
not a constant or consistent pattern of nausea and vomiting.  
At the time of the examination, he stated that he may vomit 
once or twice per week.  This might involve a small amount of 
mucus or actual stomach contents.  His symptoms usually were 
relieved by vomiting.  He stated that he had not noticed any 
obvious relationship between specific foods and his stomach 
symptoms.  There was no clear relationship between eating and 
vomiting.  The veteran also complained of a burning sensation 
in the epigastric area and perhaps the lower esophagus as 
well.  He said that at one time a private physician had 
prescribed medication for gastroesophageal reflux, which 
initially had provided some relief.  When he transferred his 
care to VA, however, he was prescribed an alternative 
medication that had not provided any relief.  The examiner 
noted that the metabolic clinic was entertaining a diagnosis 
of diabetic gastroparesis, which certainly sounded like a 
likely cause for the veteran's stomach problems.  With the 
results of the upper GI series pending, the examiner assessed 
the veteran with recurrent vomiting that was likely 
multifactorial, including both reflux symptoms and diabetic 
gastroparesis.  The examiner noted that the diagnosis would 
become clearer after the veteran's scheduled gastric emptying 
study, which he strongly encouraged the veteran to attend.  
The veteran, however, did not keep his appointment.

In order for a rating in excess of 10 percent to be assigned, 
the evidence must demonstrate recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or continuous moderate manifestations or more 
severe symptomatology.  38 C.F.R. § 4.114, DC 7305.  The 
evidence in this case reflects that the veteran may vomit 
once or twice per week, or even on a more frequent basis, and 
that his symptoms are relieved by vomiting.  There is no 
evidence, however, demonstrating severe symptoms averaging 10 
days in duration even once per year or that his vomiting 
represents continuous moderate manifestations.  Accordingly, 
the evidence does not support a rating in excess of 10 
percent. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's gastrointestinal disability warrants no more 
than a 10 percent rating for the entire period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, May 2003, 
April 2005, and July 2006; rating decisions in June 2000, 
April 2001, March 2003, February 2004, and September 2005; 
statements of the case in August 2004 and July 2006; and a 
supplemental statement of the case in January 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.

A rating in excess of 10 percent for a gastrointestinal 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


